DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the nonparallel and offset configuration of the slanted sections relative to the fastener described in claims 1 and 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 25, 27-28, 30-32, and 35-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knudsen et al (US 3495485, previously cited).
Regarding claim 1, Knudsen discloses a fastener extractor and dislodging tool apparatus comprising: a torque-tool body (13); a plurality of engagement features; the plurality of engagement features being radially positioned around a rotational axis of the torque-tool body (shown in fig 2); the plurality of engagement features being perimetrically connected around a base of the torque-tool body (shown in fig 1); each of the plurality of engagement features comprising a first slanted section (18), a second slanted section (19), a gripping edge (16) and a hollow section (17); the first slanted section and the second slanted section intersecting each other to create the gripping edge (adjacent sections 18 and 19 meet at edge 16); the first slanted section and the second slanted section being configured to be not parallel with a lateral surface of a fastener (fig 3; see edge of fastener 22 angled with respect to slanted sections 18 and 19; see arguments below for further discussion); and the first slanted section and the second slanted section being configured to be orientated offset from the lateral surface of the fastener such that the gripping edge is configured to engage with the lateral surface of the fastener and such that the gripping edge is able to cut into the lateral surface of the fastener (see each gripping edge 16 engaging fastener surface 22). 
Regarding claims 2 and 5, Knudsen further discloses the torque-tool body being outwardly extended from a cross section of the plurality of engagement features (fig 2; body extends radially outwards from the internal engagement features); and the tool comprising an attachment body (11); an engagement bore (12); the attachment body being centrally positioned around and along the rotational axis (fig 1); the attachment body being adjacently connected to the base of the torque-tool body, opposite of the plurality of engagement features; and the engagement bore traversing through the attachment body along the rotational axis (shown in fig 1).
Regarding claims 25, 27 and 28, Knudsen further discloses a length of the first slanted section and a length of the second slanted section each being less than an arc length of the hollow section, and a sum of the length of the first slanted section and the length of the second slanted section being less than the arc length of the hollow section (shown in fig 3); the first slanted section being terminally connected to the hollow section at a first intersection point (intersection between 18 and 17), the second slanted section being terminally connected to the hollow section at a second intersection point (intersection between 19 and 17), a distance in between the first intersection point and the rotational axis being equal to a distance in between the second intersection point and the rotational axis (shown most clearly in fig 3; the engagement features are symmetrical around the central rotational axis); and  the plurality of engagement features being six engagement features (since the claim uses the open ended term “comprising” and there are twelve engagement features shown, this limitation is satisfied; Further, Knudsen explicitly describes using only a hexagonal configuration; col 2, lines 61-69).
Regarding claim 30, Knudsen discloses a fastener extractor and dislodging tool apparatus comprising: a torque-tool body (13); a plurality of engagement features; the plurality of engagement features being radially positioned around a rotational axis of the torque-tool body (shown in fig 2); the plurality of engagement features being perimetrically connected around a base of the torque-tool body (shown in fig 1); a cross section for each of the plurality of engagement features comprising a first gripping edge (16), a first slanted section (18), a hollow section (17), a second gripping edge (16) and a second slanted section (19), the first slanted section being terminally connected to the hollow section, the second slanted section being terminally connected to the hollow section, the first slanted section and the second slanted section being oppositely positioned of each other about the hollow section (see annotated figure 3 below), the first slanted section and the second slanted section being configured to be not parallel with a lateral surface of a fastener (fig 3; see edge of fastener 22 angled with respect to slanted sections 18 and 19; see arguments below for further discussion); the first slanted section of an arbitrary engagement feature among the plurality of engagement features being intersected with the second slanted section of an adjacent engagement feature among the plurality of engagement features so as to delineate the first gripping edge (see adjacent edges 18 and 19); the second slanted section of the arbitrary engagement feature among the plurality of engagement features being intersected with the first slanted section of another adjacent engagement feature among the plurality of engagement features so as to delineate the second gripping edge (see adjacent edges 18 and 19); the first slanted section of the arbitrary engagement feature among the plurality of engagement features and the second slanted section of the adjacent engagement feature among the plurality of engagement 
Regarding claims 31 and 32, Knudsen further discloses the torque-tool body being outwardly extended from a cross section of the plurality of engagement features (fig 2; body extends radially outwards from the internal engagement features); and the tool comprising an attachment body (11); an engagement bore (12); the attachment body being centrally positioned around and along the rotational axis (fig 1); the attachment body being adjacently connected to the base of the torque-tool body, opposite of the plurality of engagement features; and the engagement bore traversing through the attachment body along the rotational axis (shown in fig 1).
Regarding claims 35-37, Knudsen further discloses a length of the first slanted section and a length of the second slanted section each being less than an arc length of the hollow .

    PNG
    media_image1.png
    434
    535
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    208
    238
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knudsen as applied to claims 1 and 30 above, and further in view of Shoup (US 6092279, previously cited).
Regarding claims 6 and 7, Knudsen teaches all the elements of claim 1 as described above. Knudsen does not teach a threaded opening or release bolt. Shoup teaches a fastener extractor and dislodging tool including a threaded opening (14a) and a release bolt (16), the threaded opening traversing through a base of a torque tool body (elements 12 and 14); and the release bolt being threadedly engaged with the threaded opening (fig 3) opposite a plurality of engagement features (30, 32); the release bolt comprises a base section (26b), a threaded shaft section (16a), and a driver section (16b), the base section comprising a flat surface (fig 2; flat surface of element 26b); the base section and the driver section being oppositely positioned of each other about the threaded shaft section (fig 3), the base section being concentrically connected to the threaded shaft section (fig 3) and the driver section being concentrically connected to the threaded shaft section (fig 3); the threaded shaft section being engaged with the threaded opening (fig 3), the base section being positioned adjacent to the plurality of engagement features (fig 4), and the driver section being positioned offset of the torque-tool body (fig 4). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a threaded opening in the base of the tool of Knudsen adjacent to the plurality of engagement features (necessary so as not to interfere with engagement bore 14) and a release bolt threadedly engaged with the threaded opening opposite the plurality of engagement features in order to allow the extractor to force the workpiece engaged with the engagement features to dislodge through the mechanical advantage provided by the threads as taught by Shoup (paragraph starting col 4, line 39).
Regarding claims 33 and 34, Knudsen teaches all the elements of claim 1 as described above. Knudsen does not teach a threaded opening or release bolt. Shoup teaches a fastener .
Response to Arguments
Applicant's arguments filed 20 Nov 2020 have been fully considered but they are not persuasive. Applicant argues that Knudsen does not teach the first slanted section and second slanted section configured to not be parallel with a lateral surface of a fastener. Examiner . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723